DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 24 June 2022 have been fully considered but they are not persuasive. Most of applicant’s remarks are drawn to features unrelated to the portion of Hill that was cited in the Office Action. Whereas a section of Hill entitled “Probabilistic Concept Trees” at ¶¶ [0067]-[0078] and FIG. 4 was cited as teaching the final wherein clause of claim 1 (i.e., “wherein the child level classifier is configured to determine for that pixel at least one conditional classification value in relation that child class that is conditional on that parent class…”), Applicant’s remarks are directed to an unrelated section of Hill at ¶¶ [0053]-[0060] entitled, “Value-Based Tag Re-Ranking”. Applicant is correct in stating this unrelated section does not teach the recited limitations; however, this unrelated section was not cited as teaching the recited limitations. The cited portion of Hill, i.e., “Probabilistic Concept Trees” at ¶¶ [0067]-[0078] and FIG. 4, discloses a classifier that classifies all 1:M nodes of the concept tree, and is thus a child level classifier (e.g., “                                
                                    P
                                    
                                        
                                            
                                                
                                                    x
                                                
                                                
                                                    1
                                                    :
                                                    M
                                                
                                            
                                            ,
                                            
                                                
                                                    y
                                                
                                                
                                                    1
                                                    :
                                                    M
                                                
                                            
                                        
                                    
                                
                            ”) at ¶ [0078](eqn. 2). Hill discloses determining at least one conditional classification value (e.g., “                                
                                    P
                                    
                                        
                                            
                                                
                                                    y
                                                
                                                
                                                    i
                                                
                                            
                                        
                                        
                                            
                                                
                                                    y
                                                
                                                
                                                    
                                                        
                                                            P
                                                            a
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            ” for i=M) in relation that child class that is conditional on that parent class at ¶¶ [0077]-[0078]. One of ordinary skill in the art would understand the mathematical notation “                                
                                    P
                                    
                                        
                                            
                                                
                                                    y
                                                
                                                
                                                    i
                                                
                                            
                                        
                                        
                                            
                                                
                                                    y
                                                
                                                
                                                    
                                                        
                                                            P
                                                            a
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            ” to read as the probability of child classification                                 
                                    
                                        
                                            y
                                        
                                        
                                            i
                                        
                                    
                                     
                                
                            given that                                 
                                    
                                        
                                            y
                                        
                                        
                                            
                                                
                                                    P
                                                    a
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                
                             is the parent classification. These features, and more, were mapped out in the non-final rejection. None of these features were addressed by applicant’s comments. As such, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Allowable Subject Matter
Claims 3 - 4, 20 - 21, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claim 3, several of the features of this claim were known in the art as evidenced by the combination of Meletis et al, “Training of Convolutional Networks on Multiple Heterogeneous Datasets for Street Scene Semantic Segmentation”, in view of Hill et al (U.S. PG Pub. No. 2011/0320454), which renders obvious the limitations of parent claim 1. A “decision making process” based on the pixel classifications is inherently disclosed by Meletis at p. 1, sec. 1, where it discloses improving upon a method for semantic classification that, “is a key task in the perception sub-system of an autonomously driving vehicle.” However, Meletis does not disclose, in performing the decision making process, detecting a failure of the child level classifier to classify at least one of the pixels and making a decision based on the classification of that pixel by the parent level classifier.
With regards to claim 4, this claim depends from claim 3 and therefore incorporates the features of that claim that were found allowable. This claim is found allowable for the same reasons as were provided with respect to its parent claim.
With regards to claim 20, several of the features of this claim were known in the art as evidenced by the combination of Meletis et al, “Training of Convolutional Networks on Multiple Heterogeneous Datasets for Street Scene Semantic Segmentation”, in view of Hill et al (U.S. PG Pub. No. 2011/0320454), which renders obvious the limitations of parent claim 19.  Meletis further discloses the classifiers are trained by using the classifiers to classify each of the pixels in relation to the set of parent classes and each subset of child classes, determining respective error signals (“cross-entropy loss” and “Lj”) for the set of parent classes and each subset of child classes respectively, and adapting parameters (“hyperparameters λj”) of the classifiers to minimize the error signals (“…minimize Ltotal…”); wherein the error signal (“cross-entropy loss” and “Lj”) for the set of parent classes provides a measure of difference (“cross-entropy loss” is a measure of difference or dissimilarity) between the label data for the set of parent classes and the results of the pixel classifications performed in relation to the set of parent classes; and wherein the error signal (“cross-entropy loss” and “Lj”) for each subset of child classes provides a measure of difference between the label data for that subset of child classes and the results of the pixel classifications performed in relation to that subset of child classes at pp. 3-4, sec. III(D). But, Meletis further discloses determining an error signal (“modified cross-entropy loss”) for unlabeled pixels using the parent classifier to generate a “pseudo per-pixel ground truth” and, subsequently, calculates the error signal of “each classifier” based upon these unlabeled pixels. Thus, Meletis does not disclose that any pixels which are not labelled in relation that subset of child class does not contribute to the error signal for that subset of child classes. 
With regards to claim 21, this claim depends from claim 20 and therefore incorporates the features of that claim that were found allowable. This claim is found allowable for the same reasons as were provided with respect to its parent claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 - 2, 8 - 19, 23, 36, are rejected under 35 U.S.C. 103 as being unpatentable over Meletis et al, “Training of Convolutional Networks on Multiple Heterogeneous Datasets for Street Scene Semantic Segmentation”, in view of Hill et al (U.S. PG Pub. No. 2011/0320454).

With regards to claim 1, several of the features of this claim were known in the art as evidenced by the following references:
The Meletis reference
Meletis discloses an input layer configured to receive receiving an image formed of a plurality of pixels, and a plurality of classifiers configured to classify the pixels according to a hierarchical classification scheme at  p. 3, sec. III(B) and FIG. 1 (see, notation: “The input image is transformed to a shared feature representation, which is connected to a hierarchy of classifiers though adaptation subnetworks. The Level-1 classifier outputs predictions for every pixel of the image, while each subsequent classifier infers only about its own set of classes.”)
Meletis discloses a hierarchical classification scheme in which at least some of those pixels are classified by a parent level classifier of the plurality of classifiers in relation to a set of parent classes, each of which is associated with a subset of child classes at pp. 2-3, sec. III(A): “The semantic hierarchy of the labels induces a corresponding hierarchy of classifiers. Each classifier classifies the children labels of a node and the whole tree of classifiers is trained, in an end-to-end, fully convolutional manner, over a shared feature representation.” See, also, FIGS. 1 and 2.
Meletis discloses that each of those pixels is also classified by at least one child level classifier of the plurality of classifiers in relation to one of the subsets of child classes at p. 3, sec. III(C): “During prediction, every pixel of an image receives labels from classifiers residing on a path from the root classifier to a leaf classifier of the tree… We use conventional softmax classifiers, which output a per-pixel normalized class probability vector                                 
                                    
                                        
                                            σ
                                        
                                        
                                            j
                                            ,
                                            p
                                        
                                    
                                
                             for each pixel p and classifier j.” See, also, FIGS. 1 and 2.
Meletis discloses each of the parent classes corresponds to a category of visible structure, and each of the subset of child classes associated with it corresponds to a different type of visible structure within that category at pp. 2-3, sec. III(A) and FIG. 2:

    PNG
    media_image1.png
    374
    812
    media_image1.png
    Greyscale

Meletis discloses the at least one child level classifier is configured to determine at least one child classification value that classifies that pixel in relation to a child class of that subset of child classes at p. 3, secs. III(B) and (C); see, also, FIGS. 1 and 2.
Meletis discloses the parent level classifier determines at least one parent classification value that classifies that pixel in relation to the parent class with which that subset of child classes is associated at p. 3, secs. III(B) and (C); see, also, FIGS. 1 and 2.
Meletis does not specify the child level classifier is configured to determine for that pixel at least one conditional classification value in relation that child class that is conditional on that parent class, and determines the child classification value based on the conditional classification value and the parent classification value, wherein the child level classifier determines the child classification value by multiplying the parent classification value with the conditional classification value. However, this limitation was known in the art.
The Hill reference
Hill discloses a child level classifier (e.g., “                                
                                    P
                                    
                                        
                                            
                                                
                                                    x
                                                
                                                
                                                    1
                                                    :
                                                    M
                                                
                                            
                                            ,
                                            
                                                
                                                    y
                                                
                                                
                                                    1
                                                    :
                                                    M
                                                
                                            
                                        
                                    
                                
                            ”) that is configured to determine at least one conditional classification value (e.g., “                                
                                    P
                                    
                                        
                                            
                                                
                                                    y
                                                
                                                
                                                    i
                                                
                                            
                                        
                                        
                                            
                                                
                                                    y
                                                
                                                
                                                    
                                                        
                                                            P
                                                            a
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            ” for i=M) in relation that child class that is conditional on that parent class, and determines the child classification value based on the conditional classification value (e.g., “                                
                                    P
                                    
                                        
                                            
                                                
                                                    y
                                                
                                                
                                                    i
                                                
                                            
                                        
                                        
                                            
                                                
                                                    y
                                                
                                                
                                                    
                                                        
                                                            P
                                                            a
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            ” for i=M) and the parent classification value (e.g., “                                
                                    P
                                    
                                        
                                            
                                                
                                                    y
                                                
                                                
                                                    i
                                                
                                            
                                        
                                        
                                            
                                                
                                                    y
                                                
                                                
                                                    
                                                        
                                                            P
                                                            a
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            ” for i=2 to M-1, and “                                
                                    P
                                    
                                        
                                            
                                                
                                                    y
                                                
                                                
                                                    r
                                                    o
                                                    o
                                                    t
                                                
                                            
                                        
                                    
                                
                            ”), wherein the child level classifier determines the child classification value by multiplying (e.g., “                                
                                    
                                        
                                            ∏
                                            
                                                i
                                                =
                                                2
                                            
                                            
                                                M
                                            
                                        
                                        
                                            P
                                            
                                                
                                                    
                                                        
                                                            y
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            y
                                                        
                                                        
                                                            
                                                                
                                                                    P
                                                                    a
                                                                
                                                                
                                                                    i
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            ”) the parent classification value with the conditional classification value at ¶¶ [0067]-[0078] and FIG. 4. At the time of the filing of the present application, it would have been obvious to a person of ordinary skill in the art to determine the child classification value by multiplying (e.g., “                                
                                    
                                        
                                            ∏
                                            
                                                i
                                                =
                                                2
                                            
                                            
                                                M
                                            
                                        
                                        
                                            P
                                            
                                                
                                                    
                                                        
                                                            y
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            y
                                                        
                                                        
                                                            
                                                                
                                                                    P
                                                                    a
                                                                
                                                                
                                                                    i
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            ”) the parent classification value (e.g., “                                
                                    P
                                    
                                        
                                            
                                                
                                                    y
                                                
                                                
                                                    i
                                                
                                            
                                        
                                        
                                            
                                                
                                                    y
                                                
                                                
                                                    
                                                        
                                                            P
                                                            a
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            ” for i=2 to M-1, and “                                
                                    P
                                    
                                        
                                            
                                                
                                                    y
                                                
                                                
                                                    r
                                                    o
                                                    o
                                                    t
                                                
                                            
                                        
                                    
                                
                            ”) with the conditional classification value (e.g., “                                
                                    P
                                    
                                        
                                            
                                                
                                                    y
                                                
                                                
                                                    i
                                                
                                            
                                        
                                        
                                            
                                                
                                                    y
                                                
                                                
                                                    
                                                        
                                                            P
                                                            a
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            ” for i=M), as taught by Hill, when determining at least one child classification value that classifies that pixel in relation to a child class of that subset of child classes in the tree-structured taxonomy according to Meletis.  The motivation for doing so comes from Hill, which discloses, “We also notice that a tree-structured taxonomy is naturally recursive, i.e., concepts that belong to fruit or those belonging to vegetable can be organized into a tree or forest themselves. In concept state-space, these two designs translate to a taxonomy ‘forest’, and in a graphical model, this can be manifested with parallel branches in the hidden states. This leads to the tree-structured Bayesian network, dubbed Probabilistic Concept Tree…”  (Hill, ¶ [0074]).  Therefore, it would have been obvious to combine Hill with Meletis to obtain the invention specified in this claim.

    PNG
    media_image2.png
    557
    460
    media_image2.png
    Greyscale

With regards to claim 2, a “decision making process” based on the pixel classifications is inherently disclosed by Meletis at p. 1, sec. 1, where it discloses improving upon a method for semantic classification that, “is a key task in the perception sub-system of an autonomously driving vehicle.”
With regards to claim 8, Hill discussed above the parent (e.g., “                                
                                    
                                        
                                            ∏
                                            
                                                i
                                                =
                                                2
                                            
                                            
                                                M
                                            
                                        
                                        
                                            P
                                            
                                                
                                                    
                                                        
                                                            y
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            y
                                                        
                                                        
                                                            
                                                                
                                                                    P
                                                                    a
                                                                
                                                                
                                                                    i
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            ” for i=2 to M-1, and “                                
                                    P
                                    
                                        
                                            
                                                
                                                    y
                                                
                                                
                                                    r
                                                    o
                                                    o
                                                    t
                                                
                                            
                                        
                                    
                                
                            ”) and child classification values (e.g., “                                
                                    P
                                    
                                        
                                            
                                                
                                                    x
                                                
                                                
                                                    1
                                                    :
                                                    M
                                                
                                            
                                            ,
                                            
                                                
                                                    y
                                                
                                                
                                                    1
                                                    :
                                                    M
                                                
                                            
                                        
                                    
                                
                            ”) are values denoting a probability of that pixel belonging that parent class and that child class respectively at ¶¶ [0067]-[0078] and FIG. 4. The motivation for this combination is the same as was previously presented.
With regards to claim 9, Hill discloses the conditional classification value (e.g., “                                
                                    P
                                    
                                        
                                            
                                                
                                                    y
                                                
                                                
                                                    i
                                                
                                            
                                        
                                        
                                            
                                                
                                                    y
                                                
                                                
                                                    
                                                        
                                                            P
                                                            a
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            ” for i=M) is a value denoting a conditional probability of that pixel belonging to that child class on condition that it belongs to that parent class at ¶¶ [0067]-[0078] and FIG. 4. The motivation for this combination is the same as was previously presented.
With regards to claim 10, Meletis discloses implementing a feature extractor, the feature extractor configured to generate a plurality of pixel feature vectors (e.g., “normalized class probability vector                                 
                                    
                                        
                                            σ
                                        
                                        
                                            j
                                            ,
                                            p
                                        
                                    
                                
                            ”), each representing one of the pixels, based on that pixel and a set of the pixels related thereto (i.e., pixels of the same class), wherein the pixels are classified based on their pixel feature vectors at p. 4, sec. IV, par. 2: “The feature extractor consists of the feature layers of the ResNet-50 architecture [13], followed by an 1x1 convolutional layer (with ReLU and Batch Normalization), to decrease feature dimensions to 256.” At p. 3, sec. III(C), Meletis further discloses: “We use conventional softmax classifiers, which output a per pixel normalized class probability vector                                 
                                    
                                        
                                            σ
                                        
                                        
                                            j
                                            ,
                                            p
                                        
                                    
                                
                             for each pixel p and classifier j. The decision rule for each classifier assigns to each pixel the most probable class, from the complete set of classes …” See, also, p. 3, sec. III(D) and FIGS. 1 and 4.
 With regards to claim 11, Meletis discloses the set of related pixels (i.e., pixels of the same class) is formed of the pixels in a portion of the image surrounding that pixel at p. 4, sec. IV, par. 2; p. 3, secs. III(C)-(D) and FIGS. 1 and 4:

    PNG
    media_image3.png
    269
    398
    media_image3.png
    Greyscale

With regards to claim 12, Meletis discloses the feature extractor is formed of one or more layers of a neural network at p. 4, sec. IV, par. 2: “The feature extractor consists of the feature layers of the ResNet-50 architecture…” In the art, “ResNet” refers to a residual neural network.
With regards to claim 13, Meletis discloses the feature extractor is formed of multiple layers of a convolutional neural network at p. 4, sec. IV, par. 2: “The feature extractor consists of the feature layers of the ResNet-50 architecture…” (emphasis of the plural ‘s’ added) In the art, “ResNet” refers to a residual neural network.
With regards to claim 14, Hill discloses the at least one child level classifier determines a child classification value for each of the subset of child classes at ¶ [0077]: “For example, in FIGS. 4 and 6, the conditionals need to be set such that:

    PNG
    media_image4.png
    49
    609
    media_image4.png
    Greyscale

The motivation for this combination is the same as was previously presented.
With regards to claim 15, Hill discloses the parent level classifier and the child level classifier are probabilistic classifiers, which determine a probability distribution over the set of parent classes and the subset of child classes, respectively, at ¶¶ [0067]-[0078] and FIG. 4. The motivation for this combination is the same as was previously presented.
With regards to claim 16, Meletis discloses each of those pixels is classified by at least one of: a first child level classifier in relation to a first subset of child classes (e.g., “road, parking, bike lane, …., pothole” in FIG. 2) associated with a first of the parent classes (e.g., “drivable” in FIG. 2), and a second child level classifier in relation to a second subset of child classes (e.g., “…stop, no traffic both, no trucks…”) associated with a second of the parent classes (e.g., “t. sign”) at pp. 2-3, secs. III(A)-(C) and FIGS. 1 and 2.
With regards to claim 17, Meletis discloses each of at least some of the pixels is classified by the parent level classifier (e.g., “t. sign”), the child level classifier (e.g., “back, front”), and at least one further child level classifier (e.g., “…stop, no traffic both, no trucks…”) in relation to a further set of child classes, the further child level classifier being a child of the child level classifier in that each of the further set of child classes is a child of a child class in the subset of child classes within the hierarchical classification scheme at pp. 2-3, secs. III(A)-(C)(“The semantic hierarchy of the labels induces a corresponding hierarchy of classifiers. Each classifier classifies the children labels of a node and the whole tree of classifiers is trained, in an end-to-end, fully convolutional manner, over a shared feature representation.”) and FIGS. 1, 2.
With regards to claim 18, Meletis discloses each of at least some of the pixels is classified by the parent level classifier (e.g., “back, front”), the child level classifier (e.g., “…stop, no traffic both, no trucks…”), and at least one further parent level classifier (e.g., “t. sign”) in relation to a further set of parent classes, the further parent level classifier being a parent of the parent level classifier in that each of the parent classes is a child of a parent class in the further set of parent classes at pp. 2-3, secs. III(A)-(C)(“The semantic hierarchy of the labels induces a corresponding hierarchy of classifiers. Each classifier classifies the children labels of a node and the whole tree of classifiers is trained, in an end-to-end, fully convolutional manner, over a shared feature representation.”) and FIGS. 1, 2.
With regards to claim 19, Meletis discloses receiving an image formed of a plurality of pixels and receiving labelling data (“annotation”) for labelling at least some of the pixels according to a hierarchical classification scheme in which each of those pixels is labelled as belonging to one of a set of parent classes, each of which is associated with a subset of child classes, and each of those pixels is also labelled as belonging to one of the subset of child classes associated with the parent class to which it belongs at p. 3, sec. III(D): “Each classifier j is trained on all labeled pixels Pj = P1j + P2j  that correspond to its respective node in the label hierarchy.” See, also, pp. 2-3, sec. III(A) and FIG. 2. Meletis discloses that each of the parent classes corresponds to a category of visible structure, and each of the subset of child classes associated with it corresponds to a different type of visible structure within that category at pp. 2-3, sec. III(A) and FIG. 2. Meletis discloses using data of the pixels and the labelling data to train a parent level classifier to classify image pixels in relation to the set of parent classes, and at least one child level classifier to classify image pixels in relation to the subset of child classes associated with one of the parent classes, wherein the child level classifier is trained to determine at least one child classification value which classifies that pixel in relation to a child class of that subset of child classes, and the parent level classifier is trained to determine at least one parent classification value which classifies that pixel in relation to the parent class with which that subset of child classes is associated at p. 3, sec. III(D). See, also, Hill at ¶¶ [0067]-[0078] and FIG. 4. The motivation for this combination is the same as was previously presented.
Hill discloses the at least one child level classifier is trained to determine for that pixel at least one conditional classification value in relation to that child class, which is conditional on that parent class, and is trained to determine the child classification value by multiplying the parent classification value with the conditional classification value at ¶¶ [0079], [0082]; see, also, ¶¶ [0067]-[0078] and FIG. 4. The motivation for this combination is the same as was previously presented.
With regards to claim 23, Meletis discloses the data of the pixels comprise a plurality of pixel feature vectors, each representing one of the pixels, as generated by a feature extractor based on that pixel and a set of the pixels related thereto at p. 4, sec. IV, par. 2: “The feature extractor consists of the feature layers of the ResNet-50 architecture [13], followed by an 1x1 convolutional layer (with ReLU and Batch Normalization), to decrease feature dimensions to 256.” At p. 3, sec. III(C), Meletis further discloses: “We use conventional softmax classifiers, which output a per pixel normalized class probability vector                                 
                                    
                                        
                                            σ
                                        
                                        
                                            j
                                            ,
                                            p
                                        
                                    
                                
                             for each pixel p and classifier j. The decision rule for each classifier assigns to each pixel the most probable class, from the complete set of classes …” See, also, p. 3, sec. III(D) and FIGS. 1 and 4.
With regards to claim 36, the steps of the instructions stored in the computer readable medium of this claim are obvious over the combination of Meletis and Hill for the same reasons as were presented with respect to claim 1, which is an apparatus performing these same steps.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID F DUNPHY/Primary Examiner, Art Unit 2668